Motion Granted and Abatement Order filed August 23, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00152-CR
                                   ____________

                   DANIEL TRAVIS DURHAM, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1433944


                            ABATEMENT ORDER
      The trial court denied appellant’s motion to suppress his statement but did
submit findings of fact and conclusions of law on the voluntariness of the statement.
Article 38.22, section 6 of the Texas Code of Criminal Procedure requires the trial
court to make written fact findings and conclusions of law as to whether a challenged
statement was made voluntarily, even if appellant did not request them or object to
their absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155 S.W.3d 141,
142 (Tex. Crim. App. 2004). The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the required
findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d
779, 784 (Tex. Crim. App. 1987). Appellant asks us to abate the appeal and direct
the trial court to make the required findings and conclusions. The motion has been
pending for more than 10 days, and no response has been filed.

      The motion is GRANTED. The trial court is directed to reduce to writing its
findings of fact and conclusions of law on the voluntariness of appellant’s statement
and have a supplemental clerk’s record containing those findings filed with the clerk
of this court by September 24, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.

                                    PER CURIAM